Title: To George Washington from Catharine Sawbridge Macaulay Graham, June 1790
From: Graham, Catharine Sawbridge Macaulay
To: Washington, George

 

Sir
Bracknal; Berks. [England] June 1790

The sentiments yr Excellency expressed in yr Letter of the 9th of January are worthy of yr exalted character; and must be pleasing to all those who are friends to the happiness of man kind, For when by the success of yr arms, you afforded America the option of a free government; yr task was not so difficult, or more important, than yr present station; as her first Chief Majestrate.
The present system of American Government, contains all those principles which have been regarded as capable of resisting every hostile influence arising either from force or seduction. I once thought that such a system of government would be invulnerable; as yr Excellency must have perceived if you have ever read a political tract of mine adressed to Paoli the Corsican General. It is true that in that sketch of a Democratical Government, I endeavored to keep out corruption by enforcing a general Rotation; but I must acknowledge to you that the corruptions which have crept into our Legislature since the revolution, with the wise caution used by the french patriots in the rules to which they have subjected their National Assembly, have led me to alter my opinion; and this alteration of opinion, incline⟨s⟩ me to fear, that ill consequences may arise from vesting the Legislative body with the power of establishing Offices, of regulating the quantum of their salaries, and of enjoying themselves the emoluments arising from such establishments. I should have thought it safer to have made them incapable of holding at least any Civil Office whilst they were Members of the Legislature. Th⟨ose⟩ who have studied mankind with the greatest attention, find, that there is no depending on their virtue; except where all corrupting motives are put out of their way.
I see also that you have followed the example of the Parent State in dividing yr Legislature into an Upper and a Lower House. I once thought that this was the only method of obtaining the result of deliberate Counsels; but I at present am of opinion that the French have effectualy secured themselves from the return of Aristocracy in their government, by confining the Legislature to one equal Assembly; and committing the office of approving laws to the King and the people. May not yr

Upper House in length of time, acquire some distinctions which may lay the grounds for political inequality among you? a circumstance which never ought to take place in a Society of free men. The Americans free from every part of the feudal tenure and the unjust distinctions of primo geniture; found it easy when they had shaken of the yoke of England, to form and regulate a popular government; but from the c⟨ir⟩cumstance of always having been exempt from the evils of Aristocracy, they may not have the principle of averssion to such pretenssions planted in their minds, as now happily exist among the French. They may also have regarded wi⟨th⟩ admiration instead of disgust, the splendor of European Society; and mistaken the insolence and ostentation of a few citizens, for National dignity.
But, besides these causes, which appear to form a very important difference in the relative state of things in the two Empires, of France and ⟨of⟩ America; the former Nation has undergone the fiery trial of temptation and come out purified; she has sat an example hitherto unparralled in the annals of humanity, that of emmerging from the depths of frivolous dissipation to the most exalted heigth of National conduct. But as the difficulties which the Americans have to strugle with in the settling a new country, and that mediocrity of wealth which must naturally have attended such difficulties; a good deal enforced a sobriety of manners among them, it is impossible to tell what may be the effects of a change in the internal prosperity of the Country. When the E’ra now so ardently desired by the Americans shall arrive, that commerce pours in wealth on every side, and when they will by this means have it in their power to import all the l⟨uxur⟩ies and copy all the excesses of the Mother Country, and to vye with her Citizens in all the deceitful pleasures of a vicious dissipation; it is more than possible, that the novelty of such seductive enjoyments will overturn all the virtue which at present exists in the Country. That an inattention to public interest will prevail, and nothing be pursued but private gratification and emolument. These do not appear as groundless fears; for the Americans have shewn a greater inclination to the fripperies of Europe, th⟨an⟩ to Classic simplicity.
That these evils may only exist in the imagination of those who like me am tremblingly alive on the subject of human liberty, I most sincerely hope; as also that the future Chief Majestrates

of the United States, may in some measure partake of the wisdom, and virtue, of her first Chief Majestrate.
If I have transgressed on yr Excellencies patience by so long a letter; I have been led to it by your condescenssion in giving me some of yr senti⟨me⟩nts and observations, on the present state of things in America; and I hope yr goodness will excuse it.
I have done my self the honor to send yr Excellency a copy of a work I have lately published on education.
Mr Graham joins me in respectful compliments as due, And I am Sir yr Excellency’s Most Obliged And Obedt Servt

Cath: Macaulay Graham.


I beg my thanks to Mrs Washington, for the favor of her remembrance.

